Citation Nr: 0018400	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  93-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1992 and later RO decisions that denied service 
connection for bilateral hearing loss and tinnitus.  In 
October 1995, the Board remanded the case to the RO for 
additional development.  In August 1996, the Board denied 
service connection for bilateral hearing loss and denied the 
claim for service connection for tinnitus as not well 
grounded.

Following the August 1996 Board decision, the veteran's 
claims folder was lost.  In 1997 after negative results from 
a VA general circularization for the veteran's claims folder, 
a rebuilt folder was prepared.

The veteran appealed the August 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  He also appointed AnnMarie 
D. Leikauf, attorney, to represent him before the Court.  In 
a May 1999 order, the Court granted an April 1999 joint 
motion from the parties to vacate and remand the August 1996 
Board decision.  The file was thereafter returned to the 
Board for additional development and readjudication of the 
issues.  

In an August 1999 letter, the Board asked the veteran's 
attorney whether she was representing the veteran before VA, 
and if she was, to submit documentation of authority to do 
so.  She was given 90 days to submit this information.  A 
review of the record does not show that a reply was received 
from the attorney.  In a February 2000 letter, the Board 
notified the veteran and his former representative, the 
American Legion, that no response was received to the August 
1999 letter sent to the attorney, and that the former 
representative would be recognized as his representative 
before VA.  They were notified of their right to submit 
additional argument and/or evidence.  A written argument 
dated in May 2000 was received from the representative.


REMAND

Copies of the April 1999 joint motion of the parties, the May 
1999 Court order, and the May 2000 written argument from the 
representative have been placed in the veteran's rebuilt 
claims folder.  After review of the record and the Court's 
instructions, it is the determination of the Board that 
additional development and adjudicative action is required by 
the RO, as detailed below.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should make additional efforts 
to locate the veteran's original claims 
folder.  A written report of all attempts 
made to locate the claims folder should 
be prepared for inclusion in the 
appellate record.

2.  The military record specialist at the 
RO should make efforts to obtain copies 
of the veteran's service medical and 
personnel records.

3.  The RO should obtain copies of all VA 
medical records of the veteran's 
treatment and evaluations since his 
separation from service.

4.  After completion of the above and any 
other indicated development, the RO 
should review the claims for service 
connection for bilateral hearing loss and 
tinnitus.  The review of the claims 
should reflect consideration of VA's 
heightened duty to assist the veteran 
when records are missing as held by the 
Court.  Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991).  

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




